Title: To Thomas Jefferson from William Short, 11 February 1789
From: Short, William
To: Jefferson, Thomas



Dear Sir
Rome Feby 11. 1789

I returned the day before yesterday from Naples. Your letter of the 22d. of Jany. arrived here the same day. I should have been mortified to have learned any circumstance which must give you pain, but I feel an anxiety to which I am not accustomed in learning the severe indisposition of your family. I know well how much you must have suffered on the occasion, and not only the duties of gratitude but those of friendship impel me to a full participation  of your pains. Accept my dear Sir my most unfeigned thanks for your communication of them. It is to me a proof the more of your friendship, and we can never have too many of the friendship of those whom we estime above all others. I await with impatience the reciept of another letter from you. In it I hope you will tell me that your family are restored to their health and to you. My hopes are founded on my wishes and on the favorable symptoms which began to shew themselves when you wrote last. Frequent excursions from the convent to the grille de Chaillot to be near you and in a freer air will certainly be salutary, and when I consider how agreeable it must at the same be to all parties, I cannot doubt they will take place. I beg to be allowed to repeat my request of hearing from you as soon as possible on a subject which must so nearly interest yourself and consequently those who are attached to you. In my last of the 14th. Jany. I desired you in future to address your letters to my bankers. This is a much better and surer mode. Should I have left the places to which they are addressed before their arrival they will without fail be forwarded to me immediately. It will at earliest be the 15th. of March before we shall leave Florence. Perhaps some days later so that I may be sure of recieving there your answer to this letter. May I then hope Sir that you will be so good as write to me as soon as possible after the reciept of this, under cover to Messrs. Donat, Orsi & fils, Banquiers à Florence. Our plan at present is to leave Rome the 1st. of March.
Whilst at Naples your letter directed to me at Milan of Nov. 21. was forwarded here in company with one from Pio of Nov. 25, in consequence of my having written to my banker there, so that I had the pleasure of reading at the same time your two letters of Nov. 21. and Jan. 22. Two only of my letters remain now unanswered, one of Dec. 30. and another of Jan. 14. I suppose the impracticability of the roads must have prevented the first from arriving at Paris before the date of your last.
I am sorry to learn the misunderstanding between Mr. Adams and Mr. Hancock. I hope it will not be of long duration. I cannot concieve, nor can Rutledge, who the Senator McLay from Pennsylvania can be. Rutledge thinks you mean McKaine but I am sure you do not. I desire much to hear of the other appointments to the new government.
Your short account of the present state of politics in France and England and some other parts of Europe threw more light on the subject than all I had been able to collect either from conversation or news papers. I beg you to accept my sincerest thanks, and particularly  for the part which related to France. This was doubly pleasing, because first it shewed that the nation was in the right road to happiness and to greatness (I take it for granted the ministers report will be adopted), and secondly because it gave me an inference that one of my friends of the jeune noblesse had acted as I had hoped he would do. I have been questioned by some people on the subject of his conduct. I answered uniformly that I had never had any intelligence respecting him, but that I was as sure his conduct had been in favor of the rights of the people, as if I had heard. There was a French gentleman I saw at Naples who seemed anxious to know the truth of this. He told me he had written to Paris on purpose to know what part he had taken, but had never got an answer. I meet many people in Italy who do not seem either to expect or desire the success of France in the present or any other case. That is the case however with no American. We all wish her success in whatever she may undertake. We wish her happiness and prosperity for her own sake, as Americans, and for the sake of other nations, as friends to humanity. Certainly should the present crisis end favorably for the nation as there is every reason to believe, it will give a similar impulse to other parts of Europe. Kings will learn that the more a nation is free and happy the more they themselves will be great and powerful.
When the new Polish Ambassador arrives what will become of Mazzei—will this deprive him of, or secure him in his present place? I hope he has recovered from his indisposition and that he may remain firm both in his health and his place.—It is lucky that Molini furnished you with the Vocabolario you desired, and lucky also that it was not to be found either at Venise, Bologna, Rome or Naples. It was not till my return here that I received the two countermands contained in your letters of Nov. 21. and Jan. 22. I procured at Naples according to your request the mould for making maccaroni. It is of a smaller diameter than is used in the manufactories of Maccaroni, but of the same diameter with others that had been sent to gentlemen in other countries. I went to see the maccaroni made. The machinery for pressing as used at Naples is enormous, much more so than I had expected. The price they told me for fitting up one of these machines with the mortar &c. was the value of 100. louis d’ors. The depth of the mortar is about twenty or twenty-four inches. The widthe of the margin that you desired to know is marked on the mould you will recieve. It was left with my banker at Naples to be forwarded to Mr. Catalan with a letter from me desiring him to recieve it and give you notice of its  reception. I observed that the maccaroni most esteemed at Naples was smaller than that we generally see at Paris. This is the part of Italy the most famous for the excellence of that article. We had one of the best cooks in Naples and yet he never could give us maccaroni that we thought eatable. It was always far inferior to what we had seen in Paris and in some parts of Italy.—We were able to get but little information respecting the preservation of snow, except what we learned from our Valet de place. He persuaded us there was nothing different in it from the preservation of ice. The magazines of snow are in the mountains of Sorento at a considerable distance from Naples across the bay. It is there kept in caves dug into the mountains for that purpose and from thence transported to Naples in small quantities as it is wanted. Here it is put in common cellars on a kind of mat made of straw such as are used in Naples to be put on the floors of taverns instead of carpets. They resemble somewhat the mats we make of corn shucks for the floors in time of snow or bad weather.
We staid seventeen days at Naples. Our journey thither was the most agreeable we have made in Italy. In the first place it is through a country of which every part is rendered interesting by some event or other of antiquity, and it is for the most part along the very road that Horace went to Brundisium and of which he has given so entertaining an account. I read over his journey the day before I began mine. I endeavoured to compare its present appearance with that which it had in his day, but it was in vain. So few marks of resemblance remain that there is no room for comparison. Still I looked with pleasure at the different stages he made. We slept the second night (at Terracina formerly Anxur) where he slept the third although we travelled by vitturino. There is some reason to believe he went on foot except along the canal that he describes so humorously. He was perfectly right in his ‘Minus est gravis Appià tardis.’ Some parts of the old road still remain perfect and wherever the same stones are used as is the case in many places, the most impatient would desire to go slow. The ancients excelled if you please in the costliness of their roads. But the moderns are far before them in the excellence of them. There is no where a better proof of this than between Rome and Naples. The Appian way is the most famous of the ancient roads. From Terracina to Naples is the most agreeable and best made road I ever saw in any country. The present Pope also has much merit for his exertions in this way. Within a few years he has again opened a road where was formerly the Appian through the  Pontine marshes. You go in a right line along a large canal of eighteen miles that he has made for the draining these marshes. The road is fine. Post-houses are now built there, and a good part of the marshes are now growing wheat, a larger quantity in pasture and a good part still under water. The inhabitants of Terracina which stands at one extremity of the marshes insist on the impossibility of their being drained. Their opinion is supported by many of great weight and good understanding. They all insist that the sea is higher than the level of the water in the canal and still we see the water running towards the sea where it empties itself. For my part I saw no reason to believe the thing impracticable, except its having baffled all the attempts, which were many, both of the ancient and modern Romans. There is one thing respecting these marshes that I cannot see any good way of accounting for, and I was the more desirous to find out its solution as it may interest those parts of America where there are extensive swampy lands. In remote antiquity the margin of the pontine marshes was one of the best cultivated, and most populous, parts of Italy. We may well infer it was then healthy, afterwards it became so sickly as to be absolutely abandoned, and the vapours of the Pontine marshes were considered so noxious in the times of the old Romans themselves as to be thought by them the cause of the unhealthiness of the Campania of Rome to a considerable distance from it. Between these two periods I know not what change these marshes could have gone through to have produced this change in its neighbourhood.
Between Terracina and Naples we observed that the poorer peasants wore a kind of sandal not unlike that of the old Romans. They are made of raw hide and laced or tied over the foot by a string. We saw no women with them, but some of the women of that class were clad a good deal like the women among the Indians, with a piece of woolen cloth thrown round the waist going about half way down the leg, and another over the head and shoulders. This cloth was generally bordered with a small filet died in the cloth of a different colour. On this road we saw a great variety of trees, such as olive, fig, orange, and cork. In one forest of orange trees we saw some that we estimated to be eighteen inches diameter and 30 feet high. They were loaded with fruit that still hung on them. Notwithstanding the hardness of this uncommon winter, the sides of the road were strewed with flowers as in the spring. The Aloe grows spontaneously in many places along the road. Some forests of olive trees looked more like forests of oaks  than any thing else. Nature can no where be more luxuriant than in the Campania felice. The most fertile soil and most genial climate conspire here, and yet your eyes are shocked by numberless objects of poverty and distress with which they are presented. When this is the case there must be a cruel defect somewhere. Most certainly it is not either in the soil or climate.
The first Buffaloes we saw in our whole journey were at Capua. They are unquestionably a species of animal quite different from that which goes by the same name in America. I remember to have seen one when I was at school at Petersburg. It differed from these in the texture and still more in the shape and position of its horns. In the shape of its body also, and in every thing except its color, the Buffalo of America resembles much more the cow than the buffalo of Europe. As yet I have seen no animal in Italy that we want in America and which cannot be had in France or England, from whence they may be carried with much more convenience.
There is here a British officer of the Island of Guernsey. He tells me that there is in the Island of Alderney a little kind of cow much sought after in England, on account of its beauty and the quantity of milk it gives being superior to that of the largest cows in England. He says also it will be easy to get one to Havre as there is settled there an Alderney man a merchant of the name of Le Mesurier. I mention this because as you will probably carry a cow for Your use on the passage I did not know whether you might not prefer taking one from Alderney.—My letter is already too long to allow me to say any thing of Naples. That shall be for my next. In the mean time I beg you my dear Sir to preserve me a place in your remembrance and to let me hear as soon as possible from you and your family. You all have my most ardent wishes for perfect happiness.—I am glad Mrs. Paradise continues to speak well, or rather I am happy she does not speak ill of me. I wish she and P. may be able to live asunder for I am sure they were never made to live together. Has he recieved the expected resources from America? Adieu, and believe me, my Dear Sir, your most affectionate friend & servant,

W Short

